DETAILED ACTION

The applicant’s request under 37 CFR 1.48(a) including the updated Application Data Sheet submitted on 06/27/2019 has been accepted. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 01/15/2020 has been considered by the examiner.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Babineau (Reg. No. 42,276) on 02/04/2021.
The application has been amended as follows:

Claim 8. (Currently Amended) The method of claim 1, further comprising
determining a distance between two powder boundary lines in the plane of the working surface; 
calculating a tilt angle from the determined distance and the respective change in height;
determining a tilt axis direction in the working surface from at least one of the at least two determined powder boundary lines; and
outputting a tilt angle control signal as the control signal to an alignment unit of the substrate to cause tilting of the substrate around the determined tilt axis direction that is opposite to the calculated tilt angle.

Claim 16. (Currently Amended) A manufacturing device for the additive manufacturing of a three-dimensional component from powder, comprising:
a manufacturing chamber with a working surface which includes a platform region,
a building cylinder that includes a height-adjustable substrate on which the three-dimensional component is to be manufactured in layers on a surface of a building platform,
an alignment device for positioning the substrate relative to the working surface,
a sliding device for applying or removing a layer of powder in the platform region,
an image generating device for obtaining image data of the platform region, and
a control unit connected with the image generating device, the control unit configured to receive the image data, send a signal to the alignment device for adjusting the height and the alignment of the substrate, andevaluate the image data by implementing a method the[[an]] additive manufacturing device that is height-adjustable in relation to the[[a]] working surface and is configured for additive manufacturing of the[[a]] three-dimensional component from powder, the method for generating a control signal comprising:
arranging the building platform on the substrate;
capturing a plurality of images of the working surface in a region of the substrate;
adjusting an image-specific height of the substrate before capturing one of the plurality of images;
applying or removing the layer of powder depending on the change of direction in the height of the substrate;
determining a powder boundary line between a powder-free region and a powder-covered region of the building platform for at least two of the plurality of images that have been captured for differently adjusted image-specific heights of the substrate; and
producing the control signal for positioning the substrate based on the at least two powder boundary lines.

Claim 17. (Currently Amended) The manufacturing device of claim 16, wherein the sliding device comprises a brush coater or a coater with a soft coater lip.

Claim 19. (Currently Amended) A method for aligning a surface of a building platform on a movable substrate of a manufacturing device for additive manufacturing of a three-dimensional component from powder on the building platform, the method comprising:
the[[a]] substrate of the[[an]] additive manufacturing device that is height-adjustable in relation to a working surface and is configured for additive manufacturing of the[[a]] three-dimensional component from powder, the method for generating a control signal comprising:
arranging the[[a]] building platform on the substrate;
capturing a plurality of images of the working surface in a region of the substrate;
adjusting an image-specific height of the substrate before capturing one of the plurality of images;
applying or removing a powder layer depending on the change of direction in the height of the substrate;
determining a powder boundary line between a powder-free region and a powder-covered region of the building platform for at least two of the plurality of images that have been captured for differently adjusted image-specific heights of the substrate; and
producing the control signal for positioning the substrate based on the at least two powder boundary lines, and 
aligning the substrate according to the control signal.

Amend the paragraph on page 6, beginning at line 3, as follows:
On the building platform 17, a powder bed, filled, for example, with metal or ceramic powder, is prepared for irradiation with laser light from above. As shown in FIGS. 1 to 3, the coater 23 (often also called slider or wiper) is used to distribute the powder 5 in the X direction during the manufacturing process. During the layer applying process, a lower region of the coater pushed upward in direction 26 in a supply cylinder 25 in the supply region 25A, is displaced with the coater 23 over the working surface 27 into the platform region 17A, where it accumulates in the region of the lowered building platform 17. The region is accordingly coated. Powder not required is brought into a collecting cylinder 29 in the powder collecting region 29A. During layer removing, the coater 23 can remove a layer of powder from the previously raised building platform by sweeping over it.

Amend the paragraph on page 8, beginning at line 19, as follows:
FIG. 4A shows the building platform 17 in an initial height position in which the building platform 17 was lowered considerably lower than the estimated lower limit of the coater 23. If powder is now applied with the coater 23, a completely closed powder layer is obtained over the building platform 17 with a horizontal surface that is the upper side 41 of the powder bed in the region of the field of view of the camera. Several layers are applied to fill the entire volume above the building platform 17 with powder 5. If the powder layer does not extend completely over the building platform, the same should be lowered further and additionally coated. FIG. 5A shows a corresponding camera image of the powder bed. A substantially contour-free and uniform appearing upper side 41 of the powder bed is identified (without the building platform 17 shining through). The dark corners of the camera images 40A through 40F shown in FIGS. 5A to 5F are caused by vignette effects of the camera 31. The building platform 17 is indicated by a dashed circle in FIGS. 5A to 5F.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
With respect to Claims 1 and 19, a primary reason why it is deemed novel and non-obvious is that while the prior art (Bechmann et al. (DE102014014888-of record _Machine Translation provided herewith)) teaches a method for aligning a surface of a building platform on a movable substrate of a manufacturing device for additive manufacturing of a three-dimensional component from powder on the building platform (“a method for setting up and adjusting a building board in a laser sintering device”, Abstract), the method comprising: arranging a building platform (“a building board 4”) on the substrate (“a height adjustable support 5”) (“a surface of a building board 4, which is mounted on a carrier 5 within a building space 6 in a height-adjustable manner.”, Pa [0018]); capturing a plurality of images of the working surface in a region of the substrate (“After each peeling off of a layer, the remaining building material layer 25 is recorded by the camera 21”, Pa [0023]); adjusting an image-specific height of the substrate before capturing one of the plurality of images; and applying or removing a powder layer depending on the change of direction in the height of the substrate (“The carrier 5 is then gradually raised and the powder of the building material layer 25 is drawn off again in layers… This process is continued”, Pa [0018]); and aligning the substrate according to the control signal (“This process is continued until the pattern 20 applied to the surface of the building board 4 is recognized by the camera 21 through a residual layer of building material. The construction process is then started”, Pa [0018]), but it does not teach determining a powder boundary line between a powder-free region and a powder-covered 
With respect to Claim 16, a primary reason why it is deemed novel and non-obvious is that while the prior art (Bechmann et al. (DE102014014888-of record _Machine Translation provided herewith)) teaches a manufacturing device (“1”) for the additive manufacturing of a three-dimensional component from powder, comprising: a manufacturing chamber (“process chamber 13”, Pa [0021]) with a working surface which includes a platform region (“a building space 6”, Pa [0018), a building cylinder (“a multi-spindle drive 30”, Pa [0027]) that includes a height-adjustable substrate (“the carrier 5”, Pa [0027]) on which the three-dimensional component is to be manufactured in layers on a surface of a building platform (“the building board 4”, Pa [0023]), an alignment device (“a multi-spindle drive 30”) for positioning the substrate relative to the working surface (“by driving individual spindles of the multi-spindle drive 30, the surface of the building board 4 can be leveled automatically”, Pa [0027]), a sliding device (“coater 10”, Pa [0029]) for applying or removing a layer of powder in the platform region, an image generating device (“a camera 21”) for obtaining image data of the platform region (“the remaining building material layer 25 is recorded by the camera 21”, Pa [0023]), and a control unit (“a processor 22”) connected with the image generating device (Pa [0022]), the control unit configured to receive the image data (“A processor 22, in which image recognition software runs”, Pa [0022]), send a signal to the alignment device for adjusting the height and the alignment of the substrate, and for evaluating the image data by implementing a .


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742